Order amending proceedings nunc pro tunc reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the petition, writ and return referred to one particular assessment therein specified and the court had no power five years later to bring in new assessments in other villages and towns not referred to in the original petition and writ. The grievance stated by the relator and recited in the writ of certiorari was the assessment of relator’s special franchise at a valuation of $8,330 in the village of Mamaroneek, town of Rye. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.